Title: To James Madison from David Jones, 20 December 1813
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Eastown Chester County Decem. 20. 1813.
        
        I hope my repeated scribling will not be too Disagreeable to you, for if my sentiments are rong, I can assure you they flow from an honest heart, trembling for fear of another misplaced Campaign. In my last, I communicated my Plan of operation, which would have been attended with success, consequently all upper Canada would have been in our Possession and the Indians would all be in our favor, & all the hope of our Enemies would have expired; but we are where we are. I must call your attention to the building immediately ten gun Boats for ontario and St. Lawrence,

which will carry furnaces for red hot Balls. They will be more fatal than any other kind of vessels. In a few minutes, with them, all their large vessels will be in flames. When I left Sacket’s harbour, all the ship Carpinters returned to york. There are there very little materials. Scarsely one knee left on the ground after finishing the Large scows; but plenty in the vicinity may be got. This will take some Time. The english will try to exceed us on ontario next spring, and I am as sure of a blundering & expensive Campaign next year, as I am of my Existence if gun Boats are not built. What we have are of Little use, as they are not of a right form. & I suppose they are near S,t Regis, & cannot be got easily up the Stream. I am willing that the enemy should think that montreal is your only object. This will make them concentrate their Troops principally there, consequently Prescot & kingstown will be weak; and you may be sure when upper Canada falls, Montreal will be immediately evacuated, for it is only a Depot for upper Canada. When upper Canada is in our Possession, the gun boats can be taken over the Rapids, & with them there, we can vanquish all their large vessels on St, Lawrence. I never would make Quebec the next object; but proceed on & take Halifax, then the whole Canadas would be in our Possession, & all supplies would be cut off by Land, & Quebec would not be worth keeping. Your Enemies reproach you & say, you have no Energy. Convince them that you possess more than will suit them. It is not enough to prosecute the Rascal, who brought Chetenden’s treason Proclamation into Camp; but Sir, in my opinion & it is the opinion of all well affected to the war, that you ought to arrest the governor himself. The very report would damp the spirits of the Tory Rascals. The best thing done last war, was the hanging of John Roberts & Abram Carlisle in Philadelphia. A Very great Part of the States that now clog the wheels of government, are as good whiggs as in the union; but the[y] have been much suppresed by the Lenity of government. Go on my Dear Sir the Country will support you. It is no time for half way work, everything is at Stake. Congress might do much more than is done. I mentioned to the merchant Synator of Congress, last spring, what might be done as a Security of our Seaport Town; he treated my Sentiments rather with Contempt, which lowered him in my esteem about 45 Degrees.
        My Plan was for congress to pass a law, if any belligerent Power should bombard & cannonade our Towns, that nation should never directly, nor indirectly have any Trade with the united States, till all the Damages were compensated. He said, they would not regard our Law. I granted it probable, but added I supposed, the war would end some Time, and such a Law would afford a good Plea for Damages. I am recovering my health, & hope to be able to take the field in the spring; but intend to visit

washington before I go. God be with you & direct your mind in the present Time is the fervant wish of your Sincere Friend & humble Servt.
        
          David Jones
          Chaplain
        
      